Case: 21-30497     Document: 00516273970         Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 8, 2022
                                  No. 21-30497                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Russell Lain,

                                                           Plaintiff—Appellant,

                                       versus

   Entergy Louisiana, L.L.C.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CV-1301


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiff-appellant Russell Lain appeals the summary judgment
   dismissing his employment-discrimination claim against Entergy Louisiana,
   L.L.C. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30497      Document: 00516273970          Page: 2   Date Filed: 04/08/2022




                                    No. 21-30497


                                         I.
          The following facts are undisputed. Lain is a 56-year-old African
   American male. He has worked in the electric power line industry for nearly
   30 years. Lain began his career at the Northeast Power Cooperative where
   he worked as a B-lineman for 23 years. In September 2011, Lain applied for
   and was offered a position with Entergy Louisiana, L.L.C. (“Entergy”). As
   a condition of his employment, Lain was required to take a written skills test
   and Entergy’s “Fatal Five Rules” test. He passed these tests and was hired
   as a Lineman Mechanic II. Lain then worked at Entergy’s Jonesboro location
   for several months before moving to Entergy’s Fort Polk location, where he
   worked for another two-and-a-half years. Then, in June 2014, he transferred
   to the Winnsboro facility. .
          At the Winnsboro facility, Lain was supervised by Gene Cupit. Cupit
   was less impressed with Lain’s work than his prior supervisors. At Lain’s
   2014 performance review, Cupit found that Lain met expectations in several
   categories, but only met some expectations in others (such as reliability and
   resource management). Cupit found similar deficiencies in Lain’s 2015
   performance review, concluding that he met expectations in some categories
   but fell below in others (such as operational excellence and employee
   development).
          In October 2016, Cupit retested Lain on the Fatal Five Rules; Lain
   failed. So, Cupit partnered with Entergy’s Human Resources department to
   place Lain on a Performance Improvement Plan with an initial due date of
   February 15, 2017. Lain had allegedly not sufficiently progressed by that
   deadline, so Cupit extended the deadline to June 12, 2017. During this same
   time period, Cupit sent Lain to the Entergy Knowledge and Skills Training
   Center to be evaluated by an independent Entergy evaluator on Lain’s




                                         2
Case: 21-30497        Document: 00516273970           Page: 3      Date Filed: 04/08/2022




                                       No. 21-30497


   readiness to move up to the Senior Mechanic role.1 He was given six written
   exams by evaluator Chad Upton; Lain failed all of them. The evaluator wrote,
   “[Lain] needs improvement on all levels. In my opinion he is not capable of
   a lead position at this time.” Then, on June 8, 2017, Lain again failed the Fatal
   Five Rules test.
           Cupit conferred with his boss, Todd Bordelon, and they together
   determined that Lain could not remain in the Mechanic II position given his
   failure to progress to the Senior Mechanic role. So, they offered him a Meter
   Services Installer position in West Monroe, which was a demotion from his
   current role; otherwise, he would be terminated. Lain accepted the Installer
   role.
           Lain brought the instant suit in August 2019, claiming his demotion
   was really based on his race. To support his claim, he points to the fact that,
   though not the only African American working under Cupit, Lain was the
   first African American employee hired at the Winnsboro location in over a
   decade. He also suffered abuses at the hands of his peers. He testified that
   throughout his employment, two other employees at Winnsboro frequently
   subjected him to inexcusable harassment, calling him “Nigger,” “thick-
   lips,” “coon,” and “boy.” One of these employees further told Lain that “if
   he had anything to do with it,” Lain “would never ever become a Senior
   Mechanic.” Lain contended that these employees influenced Cupit’s
   perception of Lain’s performance because Cupit would consider the
   feedback of co-workers when conducting employee reviews. He also alleged




           1
              At Entergy, employees in the Mechanic II role are expected to progress and
   eventually be promoted to Senior Mechanic within a six-year period from when they were
   first hired. September 2017 would mark six years from Lain’s hire date.




                                             3
Case: 21-30497      Document: 00516273970           Page: 4     Date Filed: 04/08/2022




                                     No. 21-30497


   that, while other, white employees would be given training to improve, he
   was immediately demoted.
          The district court granted summary judgment on Entergy’s behalf. It
   concluded that the only adverse employment action taken against Lain was
   his demotion, and that Lain failed to show that, in getting demoted, he was
   treated less favorably than other similarly situated employees outside his
   class under nearly identical circumstances. Further, even if Lain could
   establish disparate treatment, he could not overcome Entergy’s legitimate,
   nondiscriminatory reason for his demotion (that is, Lain’s repeated failure of
   required tests). Lain timely appeals.
                                           II.
          We review a district court’s grant of summary judgment de novo. Lee
   v. Kan. City S. Ry. Co., 574 F.3d 253, 257 (5th Cir. 2009). When reviewing a
   motion for summary judgment, we must accept the evidence of the
   nonmoving party and draw all justifiable inferences in his favor. Anderson v.
   Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). That said, “a party cannot
   defeat summary judgment with conclusory allegations, unsubstantiated
   assertions, or ‘only a scintilla of evidence.’ ” Turner v. Baylor Richardson
   Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (quoting Little v. Liquid Air Corp.,
   37 F.3d 1069, 1075 (5th Cir. 1994)).
                                           III.
          Lain accepts that his discrimination case relies on circumstantial
   evidence, and is thus governed by the McDonnell Douglas standard; he also
   accepts that his demotion was the only adverse employment action. He
   argues only that the district court erred by finding that Lain failed to plead
   sufficient facts under McDonnell Douglas to merit a trial.




                                            4
Case: 21-30497      Document: 00516273970           Page: 5    Date Filed: 04/08/2022




                                     No. 21-30497


          McDonnell Douglas Corp. v. Green requires that a plaintiff, to make a
   prima facie case of discrimination, prove that (1) he belongs to a protected
   class; (2) he was qualified for the position; (3) he was the subject of an
   adverse employment action; and (4) he was replaced by someone outside of
   his protected class or was treated less favorably than other similarly situated
   employees outside his class. 411 U.S. 792, 802 (1973). The district court
   found that he satisfied the first three factors but failed the fourth. We agree.
          Lain was required to prove that a Mechanic II outside of Lain’s
   protected class would not have been demoted if, at the end of his or her six-
   year period of employment, he or she repeatedly failed required tests for
   being either a Senior Mechanic or a Mechanic II. His proffered evidence is
   insufficient to show this.
          Lain highlights the highly inappropriate and offensive behavior of his
   peers at the office, and the apparent relationship that his peers had with
   Cupit, but he does not connect that behavior to why he failed the various tests
   conducted by an independent evaluator. See Rios v. Rossotti, 252 F.3d 375,
   379-80 (5th Cir. 2001) (finding a claimant failed to establish a prima facie case
   when she could not demonstrate evidence that showed a discriminating peer
   had leverage or exerted influence over the decisionmaker). Lain also states
   that an employee from a non-protected class would be trained rather than be
   demoted. To support his assertion, he points to the testimony of other
   linemen who stated that, when tested by an instructor, the instructor may
   require a lineman to retake a test or class. But these linemen were not
   discussing the particular circumstances Lain was in, that is, a lineman who
   repeatedly failed tests at the end of his six-year employment period. See Ernst
   v. Methodist Hosp. Sys., 1 F.4th 333, 340 (5th Cir. 2021) (finding that no prima
   facie case of racial discrimination arose when a claimant could not show that
   he was treated differently from a similarly situated employee). Moreover, Lain
   was given opportunities to improve and multiple opportunities to take the



                                          5
Case: 21-30497     Document: 00516273970           Page: 6   Date Filed: 04/08/2022




                                    No. 21-30497


   Fatal Five Rules test. Lain has not demonstrated sufficient evidence to show
   that he received disparate treatment compared to a member of a non-
   protected class in his same position, and thus, he has failed to demonstrate a
   prima facie case under the McDonnell Douglas standard.
                                             IV.
          For the foregoing reasons, the judgment is AFFIRMED.




                                         6